COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Frank and Clements


METROPOLITAN WASHINGTON AIRPORTS
 AUTHORITY AND HARTFORD
 CASUALTY INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0905-03-4                         PER CURIAM
                                               AUGUST 19, 2003
JOHN L. BISPO


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Benjamin J. Trichilo; Trichilo, Bancroft,
             McGavin, Horvath & Judkins, P.C., on briefs),
             for appellants.

             (Michael J. Kernbach; Burgess, Kernbach &
             Perigard, PLLC, on brief), for appellee.


     Metropolitan Washington Airports Authority and its insurer

(hereinafter referred to as "employer") contend the Workers'

Compensation Commission erred (1) in finding that employer

failed to rebut the statutory presumption contained in Code

§ 65.2-402(B); and (2) in applying an erroneous legal standard

and in failing to follow Henrico County Div. of Fire v. Estate

of Woody, 39 Va. App. 322, 572 S.E.2d 526 (2002), and Bass v.

City of Richmond Police Dep't, 258 Va. 103, 515 S.E.2d 557

(1999).    Upon reviewing the record and the parties' briefs, we




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

     In pertinent part, Code § 65.2-402(B) provides as follows:

          Hypertension or heart disease causing . . .
          any health condition or impairment resulting
          in total or partial disability of . . .
          firefighters . . . shall be presumed to be
          occupational diseases, suffered in the line
          of duty, that are covered by this title
          unless such presumption is overcome by a
          preponderance of competent evidence to the
          contrary.

"To overcome the presumption the employer must show, by a

preponderance of the evidence, both that (1) the claimant's

disease was not caused by his employment, and (2) there was a

non-work-related cause of the disease."   Bass, 258 Va. at 114,

515 S.E.2d at 562-63.

     Our review of the commission's decision is governed by well

established principles.   As a fundamental principle, the Act

provides that "the award of the Commission . . . shall be

conclusive and binding as to all questions of fact."   Code

§ 65.2-706(A).   Thus, we are guided by the following rules:

               On appeal from [a] determination [that
          the employer has failed to overcome the
          statutory presumption], the reviewing court
          must assess whether there is credible
          evidence to support the Commission's award.
          Thus, unlike the Commission, the reviewing
          court is not charged with determining anew
          whether the employer's evidence of causation
          should be accorded sufficient weight to
          constitute a preponderance of the evidence
          on that issue.

Bass, 285 Va. at 115, 515 S.E.2d at 563 (citations omitted).
                              - 2 -
These rules apply with equal force to questions raised by

competing medical opinions because "a question raised by

'conflicting expert medical opinions' is 'one of fact.'"    Eccon

Constr. Co. v. Lucas, 221 Va. 786, 790, 273 S.E.2d 797, 799

(1981) (citation omitted); see also Virginia Dep't of State

Police v. Talbert, 1 Va. App. 250, 253, 337 S.E.2d 307, 308

(1985).   "[A]s finder of fact . . . , the Commission resolves

all conflicts in the evidence and determines the weight to be

accorded the various evidentiary submissions."   Bass, 258 Va. at

114, 515 S.E.2d at 563.

     In ruling that the evidence did not preponderate to prove

that claimant's employment was not a cause of the development of

his heart disease, the commission found as follows:

                We agree with the deputy commissioner
           that the employer did not overcome the Code
           § 65.2-402 presumption by a "preponderance
           of competent evidence." We are persuaded
           that the opinions of Drs. [Warren] Israel,
           [Stuart] Seides, and [Christopher] Holland
           that the claimant's heart disease was not
           caused by his work were primarily based on
           the absence of scientific evidence, in their
           opinion, that established a link, in
           general, between heart disease and a
           person's work. Dr. Israel noted that such a
           conclusion was not consistent with "the
           preponderant opinion of the medical
           community" and Dr. Holland noted that it was
           not supported by a "preponderance of
           scientific evidence." Dr. Seides similarly
           noted that such a conclusion had "no basis
           in scientific fact whatsoever."

                We are more persuaded by Dr. [Melanie]
           Mattson's opinion that the evidence did not
           show that the claimant's employment did not
                              - 3 -
          cause his heart disease. This opinion was
          corroborated by Dr. [Richard] Schwartz's
          opinion. Dr. Mattson pointed to certain
          "risk factors" that could be seen as
          "promoters" of heart disease, but denied
          being able to describe a "cause-and-effect"
          relationship between the risk factors and
          heart disease. Dr. Mattson testified as
          follows:

                    I think there are a host of
               things that cause coronary
               disease, and no one has accurately
               identified the exact cause as to
               why Person A would develop a
               certain amount of coronary disease
               and Person B would not develop
               coronary disease with all of the
               same milieu – you know, the same
               cholesterol, the same sugar, the
               same blood pressure. There are a
               lot of unidentifiable causes. I
               think risk factors make the
               disease more likely from a
               statistical standpoint.

          In the claimant's case, Dr. Mattson included
          the claimant's employment as one of the
          "risk factors that make the disease more
          likely." In conclusion, after weighing the
          evidence concerning the causes of the
          claimant's heart disease, we agree with the
          deputy commissioner that the employer did
          not present a preponderance of competent
          medical evidence showing that the claimant's
          heart disease was not caused by his
          employment.

     Based upon the testimony and medical records of

Drs. Israel, Seides, and Holland, the commission could

reasonably infer that their opinions that claimant's heart

disease was not caused by his employment were based upon their

underlying belief that, in general, no scientific evidence

exists to establish a causal link between a person's heart
                             - 4 -
disease and his or her employment.    "Where reasonable inferences

may be drawn from the evidence in support of the commission's

factual findings, they will not be disturbed by this Court on

appeal."   Hawks v. Henrico County Sch. Bd., 7 Va. App. 398, 404,

374 S.E.2d 695, 698 (1988).   This Court has held that

"[e]vidence that merely rebuts generally the underlying premise

of the statute, which establishes a causal link between stress

and heart disease, is not probative evidence for purposes of

overcoming the presumption [that the heart disease is

occupational]."   Medlin v. County of Henrico Police, 34 Va. App.

396, 407, 542 S.E.2d 33, 39 (2001).   Thus, the commission, as

fact finder, was entitled to give no probative weight to the

opinions of Drs. Israel, Seides, and Holland.

     Dr. Mattson opined that "[o]ccupational stress as a

firefighter . . . was also a contributing risk factor in the

development or acceleration of [claimant's] heart disease" and

that she could not scientifically exclude or include claimant's

employment as a cause for the development of his heart disease.

Dr. Schwartz opined that "[o]ccupational stress cannot be

excluded as a risk factor or cause with regard to the

development of [claimant's] cardiac condition."   Their opinions,

coupled with claimant's testimony regarding the stress he

encountered in his work as a firefighter, provide credible

evidence to support the commission's conclusion that employer

failed to prove by a preponderance that claimant's work was not
                              - 5 -
a cause of his heart disease.   Thus, because employer did not

meet its burden under the first prong of the Bass test, it

failed to rebut the statutory presumption contained in Code

§ 65.2-402(B). 1

     Employer's contention in its second question presented that

the commission applied an incorrect legal standard by requiring

employer to exclude the possibility that the claimant's

employment played a role in the development of his

cardiovascular disease is without merit.   Our review of the

record reveals that the commission's decision was based upon a

thorough review and weighing of the medical evidence in its

entirety and the commission's proper application of the Bass

test to that evidence.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




     1
       The commission's decision was based upon its finding that
employer did not meet its burden under the first prong of the
Bass test. We have addressed that finding on appeal and, thus,
need not address the second prong of the Bass test.
                              - 6 -